UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30 , 20 14 00 0- 0 (Commission file number) INVESTORS HERITAGE CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) KENTUCKY 61-6030333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Capital Avenue, Frankfort, Kentucky40602 (Address of principal executive offices) (502) 223-2361 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ 1 Securities registered pursuant to Section 12(g) of the Act: Common Capital Stock par value $1.00 per share (Title of Class) Number of outstanding shares as of November 13, 2014 - 1,124,335.588 2 CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 4. Controls and Procedures 37 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3. Defaults Upon Senior Securities 38 ITEM 4 . Mine Safety Disclosures 38 ITEM 5. Other Information 38 ITEM 6. Exhibits 38 SIGNATURES 39 EXHIBIT 31.1 40 EXHIBIT 31.2 42 EXHIBIT 32 44 3 PART I – FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS Investments: Securities available-for-sale, at fair value: Fixed maturities (amortized cost: $397,288,212 and $402,396,191) $ 422,523,511 $ 417,909,105 Equity securities (cost: $6,272,097 and $5,888,361) 6,793,227 5,818,333 Mortgage loans on real estate 24,633,072 18,601,722 Policy loans 6,660,986 6,674,887 State-guaranteed receivables 7,896,230 8,085,107 Other invested assets 3,311,580 3,181,182 Total investments 471,818,606 460,270,336 Cash and cash equivalents 11,743,411 4,143,291 Accrued investment income 4,391,287 5,191,253 Due premiums 3,371,600 3,368,008 Deferred acquisition costs 18,159,217 18,822,481 Value of business acquired 323,506 386,056 Leased property under capital leases 662,645 1,005,523 Property and equipment 1,187,691 1,042,748 Cash value of company-owned life insurance 12,166,351 11,808,248 Other assets 1,796,238 1,901,946 Amounts recoverable from reinsurers 55,648,802 55,669,088 Total assets $ 581,269,354 $ 563,608,978 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Policy liabilities: Benefit reserves $ 486,856,684 $ 480,151,818 Unearned premium reserves 8,290,064 8,189,640 Policy claims 2,811,794 3,672,474 Liability for deposit-type contracts 3,364,738 3,283,960 Reserves for dividends and endowments and other 419,315 408,555 Total policy liabilities 501,742,595 495,706,447 Deferred federal income tax liability 8,296,641 4,604,891 Obligations under capital leases 647,265 943,488 Notes payable 2,665,507 3,031,942 Accrued pension liability 2,098,379 2,887,843 Other liabilities 4,604,851 2,787,099 Total liabilities 520,055,238 509,961,710 STOCKHOLDERS' EQUITY Common stock (shares issued: 1,124,911 and 1,128,583) 1,124,911 1,128,583 Paid-in surplus 8,908,243 8,908,243 Accumulated other comprehensive income 13,585,613 6,751,991 Retained earnings 37,595,349 36,858,451 Total stockholders' equity 61,214,116 53,647,268 Total liabilities and stockholders' equity $ 581,269,354 $ 563,608,978 See notes to condensed consolidated financial statements. 4 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Income Statements (Unaudited) Quarter Ended September 30, Nine Months Ended September 30, REVENUE Premiums and other considerations $ 16,072,480 $ 18,740,917 $ 45,915,118 $ 55,644,294 Premiums ceded ) Net premiums 12,390,545 14,948,554 36,048,067 44,270,856 Investment income, net of expenses 5,393,294 4,985,998 15,646,900 15,516,997 Net realized gains on investments 593,272 2,418,806 662,131 2,482,057 Other income 327,621 325,180 1,202,480 1,071,957 Total revenue 18,704,732 22,678,538 53,559,578 63,341,867 BENEFITS AND EXPENSES Death and other benefits 10,142,835 9,746,027 31,446,368 32,925,539 Guaranteed annual endowments 102,357 94,771 326,095 332,519 Dividends to policyholders 81,426 85,824 270,108 314,825 Increase in benefit reserves and unearned premiums 3,443,824 5,784,708 7,992,216 15,028,520 Acquisition costs deferred ) Amortization of deferred acquisition costs 1,857,955 2,030,109 5,426,506 5,830,140 Commissions 1,110,624 1,956,328 3,556,685 5,624,457 Other general and administrative expenses 2,403,260 2,476,130 8,069,257 8,526,005 Total benefits and expenses 17,442,000 19,894,549 52,071,611 61,651,055 INCOME BEFORE FEDERAL INCOME TAXES 1,262,732 2,783,989 1,487,967 1,690,812 PROVISION (BENEFIT) FOR FEDERAL INCOME TAXES Current 170,271 896,769 274,989 430,195 Deferred 231,072 ) 171,401 77,048 Total federal income taxes 401,343 835,196 446,390 507,243 NET INCOME $ 861,389 $ 1,948,793 $ 1,041,577 $ 1,183,569 BASIC AND DILUTED NET INCOME PER SHARE $ 0.77 $ 1.72 $ 0.92 $ 1.04 DIVIDENDS PER SHARE $ - $ - $ 0.20 $ 0.25 See notes to condensed consolidated financial statements. 5 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) Quarter Ended September 30, Nine Months Ended September 30, NET INCOME $ 861,389 $ 1,948,793 $ 1,041,577 $ 1,183,569 OTHER COMPREHENSIVE INCOME (LOSS): Change in net unrealized gains (losses) on available-for-sale securities: Unrealized holding gains (losses) arising during period ) ) 10,975,674 ) Reclassification adjustment for gains included in income ) Adjustment for effects of deferred acquisition costs 126,140 128,198 ) 798,791 Net unrealized gains (losses) on investments ) ) 10,061,161 ) Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 97,604 193,161 292,810 579,485 Other comprehensive income (loss) before income taxes ) ) 10,353,971 ) Income tax expense (benefit) ) ) 3,520,349 ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAXES ) ) 6,833,622 ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ 7,875,199 $ ) See notes to condensed consolidated financial statements. 6 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Stockholders' Equity (Unaudited) Accumulated Other Total Common Paid-in Comprehensive Retained Stockholders' Stock Surplus Income Earnings Equity BALANCE, JANUARY 1, 2013 $ 1,141,886 $ 8,908,243 $ 22,539,724 $ 35,642,931 $ 68,232,784 Net income - - - 1,183,569 1,183,569 Other comprehensive loss, net - - ) - ) Cash dividends - - - ) ) Repurchases of common stock, net ) - - ) ) BALANCE, SEPTEMBER 30, 2013 $ 1,133,162 $ 8,908,243 $ 6,572,516 $ 36,348,401 $ 52,962,322 BALANCE, JANUARY 1, 2014 $ 1,128,583 $ 8,908,243 $ 6,751,991 $ 36,858,451 $ 53,647,268 Net income - - - 1,041,577 1,041,577 Other comprehensive income, net - - 6,833,622 - 6,833,622 Cash dividends - - - ) ) Repurchases of common stock, net ) - - ) ) BALANCE, SEPTEMBER 30, 2014 $ 1,124,911 $ 8,908,243 $ 13,585,613 $ 37,595,349 $ 61,214,116 See notes to condensed consolidated financial statements. 7 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, NET CASH PROVIDED BY OPERATING ACTIVITIES $ 11,052,080 $ 12,964,120 INVESTING ACTIVITIES Purchases of available-for-sale securities ) ) Sales of available-for-sale securities 13,981,335 35,306,604 Maturities of available-for-sale securities 22,442,467 40,899,144 Acquisitions of mortgage loans on real estate ) ) Payments of mortgage loans on real estate 2,983,174 1,371,915 Payments of state-guaranteed receivables 611,280 481,280 Sale of investment in derivative - 645,000 Net change in payable (receivable) for securities - 219,158 Net reductions (additions) of other investments ) 230,853 Net additions to property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Policyholder account deposits 3,908,096 4,002,096 Policyholder account withdrawals ) ) Payments on notes payable ) ) Proceeds from notes payable 2,235,967 2,764,381 Dividends paid ) ) Repurchases of common stock, net ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 7,600,120 ) Cash and cash equivalents at beginning of period 4,143,291 6,009,905 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 11,743,411 $ 3,434,896 See notes to condensed consolidated financial statements. 8 INVESTORS HERITAGE CAPITAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2014 (Unaudited ) NOTE 1 - Nature of Operations Investors Heritage Capital Corporation is the holding company of Investors Heritage Life Insurance Company; Investors Heritage Printing, Inc., a printing company; Investors Heritage Financial Services Group, Inc., an insurance marketing company; is the sole member of At Need Funding, LLC, a limited liability company that provides advance funding of funerals in exchange for the irrevocable assignment of life insurance policies from other nonaffiliated companies; and is the sole member of Heritage Funding, LLC, a limited liability company that invests in various business ventures. These entities are collectively hereinafter referred to as the “Company”. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. Our principal operations involve the sale and administration of various insurance and annuity products, including, but not limited to, participating and non-participating whole life, limited pay life, universal life, annuity contracts, credit life, credit accident and health and group insurance policies. The principal markets for the Company’s products are in Kentucky, North Carolina, Georgia, Indiana, Michigan, Ohio, Pennsylvania, South Carolina, Tennessee, Texas and Virginia. NOTE 2 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter and nine months ended September 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2013, as included in our Annual Report on Form 10-K. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Management has evaluated all events subsequent to September 30, 2014 through the date that these financial statements have been issued. NOTE 3 – New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for revenue recognition that identifies the accounting treatment for an entity’s contracts with customers. Certain contracts, including insurance contracts, are specifically excluded from this guidance. This guidance is effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. The Company has not yet adopted this guidance, but it is not expected to have a material impact on our Company’s financial position, cash flows or results of operations. 9 In August 2014, the FASB issued guidance that requires management to evaluate whether there are concerns or events that raise substantial doubt about the entity's ability to continue as a going concern within one year after the date the financial statements are issued. Disclosures are required when certain criteria are met. This guidance is effective for annual periods ending after December 15, 2016 and for annual periods and interim periods thereafter. The Company has not yet adopted this guidance, but it is not expected to have a material impact on the consolidated financial statements. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. NOTE 4 – Investments Investments in available-for-sale securities are summarized as follows: September 30, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Fixed maturity securities: U.S. government obligations $ 30,092,949 $ 727,407 $ 120,452 $ 30,699,904 States and political subdivisions 38,668,814 5,225,745 - 43,894,559 Corporate 214,418,857 15,226,956 707,197 228,938,616 Foreign 62,843,899 2,845,038 185,737 65,503,200 Asset-backed securities 1,580,807 48,185 - 1,628,992 Mortgage-backed securities (MBS): Commercial MBS 8,067,540 166,218 11,595 8,222,163 Residential MBS 41,615,346 2,020,731 - 43,636,077 Total fixed maturity securities 397,288,212 26,260,280 1,024,981 422,523,511 Equity securities: U.S. agencies 707,900 - - 707,900 Mutual funds 318,284 24,769 - 343,053 Corporate common stock 5,245,913 711,358 214,997 5,742,274 Total equity securities 6,272,097 736,127 214,997 6,793,227 Total $ 403,560,309 $ 26,996,407 $ 1,239,978 $ 429,316,738 December 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Fixed maturity securities: U.S. government obligations $ 34,485,660 $ 793,701 $ 703,570 $ 34,575,791 States and political subdivisions 39,910,030 3,145,632 60,898 42,994,764 Corporate 217,659,449 12,535,411 2,251,886 227,942,974 Foreign 56,960,366 2,081,436 1,395,450 57,646,352 Asset-backed securities 2,677,953 109,417 - 2,787,370 Mortgage-backed securities (MBS): Commercial MBS 4,252,765 160,955 - 4,413,720 Residential MBS 46,449,968 1,443,228 345,062 47,548,134 Total fixed maturity securities 402,396,191 20,269,780 4,756,866 417,909,105 Equity securities: U.S. agencies 687,000 - - 687,000 Mutual funds 318,283 1,356 - 319,639 Corporate common stock 4,883,078 422,880 494,264 4,811,694 Total equity securities 5,888,361 424,236 494,264 5,818,333 Total $ 408,284,552 $ 20,694,016 $ 5,251,130 $ 423,727,438 10 The following table summarizes, for all securities in an unrealized loss position as of the balance sheet dates, the estimated fair value, pre-tax gross unrealized loss and number of securities by length of time that those securities have been continuously in an unrealized loss position. September 30, 2014 December 31, 2013 Gross Number Gross Number Estimated Unrealized of Estimated Unrealized of Fair Value Loss Securities Fair Value Loss Securities Fixed Maturities: Less than 12 months: U.S. government obligations $ 5,145,508 $ 7,751 1 $ 17,401,555 $ 703,570 3 States and political subdivisions - - - 1,239,103 60,898 2 Corporate 13,298,157 158,362 7 56,249,758 2,076,123 37 Foreign 6,444,469 59,121 5 26,858,417 1,395,450 15 Commercial MBS 837,794 11,595 1 - - - Residential MBS - - - 18,187,588 345,062 4 Greater than 12 months: U.S. government obligations 7,649,750 112,701 1 - - - Corporate 4,127,143 548,835 4 1,072,341 175,763 1 Foreign 5,045,046 126,616 2 - - - Total fixed maturities 42,547,867 1,024,981 21 121,008,762 4,756,866 62 Equities: Less than 12 months: Corporate common stock 1,508,444 106,781 16 2,806,072 494,264 24 Greater than 12 months: Corporate common stock 722,942 108,216 7 - - - Total equities 2,231,386 214,997 23 2,806,072 494,264 24 Total $ 44,779,253 $ 1,239,978 44 $ 123,814,834 $ 5,251,130 86 As of September 30, 2014, all of the above fixed maturity securities individually had a fair value to cost ratio equal to or greater than 76% and the equity securities had a fair value to cost ratio equal to or exceeding 82%. As of December 31, 2013, all of the above fixed maturity securities had a fair value to cost ratio equal to or greater than 84% and the equity securities noted above had a fair value to cost ratio equal to or greater than 70% . The Company’s decision to record an impairment loss is primarily based on whether the security’s fair value is likely to remain significantly below its book value in light of all the factors considered. Factors that are considered include the length of time the security’s fair value has been below its carrying amount, the severity of the decline in value, the credit worthiness of the issuer, and the coupon and/or dividend payment history of the issuer. The Company also assesses whether it intends to sell or whether it is more likely than not that it may be required to sell the security prior to its recovery in value. For any fixed maturity securities that are other-than-temporarily impaired, the Company determines the portion of the other-than-temporary impairment that is credit-related and the portion that is related to other factors. The credit-related portion is the difference between the expected future cash flows and the amortized cost basis of the fixed maturity security, and that difference is charged to earnings. The non-credit-related portion representing the remaining difference to fair value is recognized in other comprehensive income (loss). Only in the case of a credit-related impairment where management has the intent to sell the security, or it is more likely than not that it will be required to sell the security before recovery of its cost basis, is a fixed maturity security adjusted to fair value and the resulting losses recognized in realized gains (losses) in the consolidated statements of income. Any other-than-temporary impairments on equity securities are recorded in the consolidated statements of income in the periods incurred as the difference between fair value and cost. Based on our review, the Company experienced no other-than-temporary impairments during the quarters or nine months ended September 30, 2014 or 2013 . 11 Management believes that the Company will fully recover its cost basis in the securities held at September 30, 2014, and management does not have the intent to sell nor is it more likely than not that the Company will be required to sell such securities until they recover or mature. The temporary impairments shown herein are primarily the result of the current interest rate environment rather than credit factors that would imply other-than-temporary impairment. Net unrealized gains for investments classified as available-for-sale are presented below, net of the effect on deferred income taxes and deferred acquisition costs assuming that the appreciation (depreciation) had been realized. September 30, December 31, Net unrealized appreciation on available-for sale securities $ 25,756,429 $ 15,442,886 Adjustment to deferred acquisition costs ) ) Deferred income taxes ) ) Net unrealized appreciation on available-for sale securities $ 16,556,515 $ 9,916,148 The amortized cost and fair value of fixed maturity securities at September 30, 2014, by contractual maturity, are presented below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available-for-Sale Amortized Fair Cost Value Due in one year or less $ 7,709,530 $ 7,913,431 Due after one year through five years 72,936,246 80,068,136 Due after five years through ten years 187,219,859 196,520,895 Due after ten years 51,734,836 57,745,070 Due at multiple maturity dates 77,687,741 80,275,979 Total $ 397,288,212 $ 422,523,511 Proceeds for the quarters and nine months ended September 30, 2014 and 2013 from sales and maturities of investments in available-for-sale securities, as well as gross gains and gross losses realized, are presented below. Quarter Ended September 30, Nine Months Ended September 30, Proceeds from sales and maturities $ 19,194,823 $ 47,541,392 $ 36,423,802 $ 76,205,748 Gross realized gains 611,566 2,436,585 785,376 2,544,968 Gross realized losses ) 12 The table below shows the change in net unrealized investment gains (losses) and the amount of realized investment gains (losses) on fixed maturities and equity securities for the quarters and nine months ended September 30, 2014 and 2013 . Quarter Ended September 30, Nine Months Ended September 30, Change in unrealized investment gains (losses): Available-for-sale: Fixed maturities $ ) $ ) $ 9,722,385 $ ) Equity securities ) ) 591,158 ) Realized investment gains (losses): Available-for-sale: Fixed maturities $ 593,895 $ 2,383,513 $ 662,083 $ 2,473,160 Equity securities ) 35,293 48 22,903 The Company is required to hold assets on deposit for the benefit of policyholders in accordance with statutory rules and regulations. At September 30, 2014 and December 31, 2013, these required deposits had a total fair value of $24 ,419 and $25,209,390, respectively. The Company also engages in commercial and residential mortgage lending. As of September 30, 2014 and December 31, 2013, 51.2% and 83.2%, respectively, of these investments were in commercial properties. All commercial mortgage loans are either originated in-house or through two mortgage brokers, are secured by first mortgages on the real estate and generally carry personal guarantees by the borrowers. Loan to value ratios of 80% or less and debt service coverage from existing cash flows of 115% or higher are generally required. We minimize credit risk in our mortgage loan portfolio through various methods, including stringently underwriting the loan request, maintaining small average loan balances, and reviewing larger mortgage loans on an annual basis. As of September 30, 2014 and December 31, 2013, there were no non-performing loans, loans on nonaccrual status, loans 90 days past due or more, loans in process of foreclosure, or restructured loans. The Company experienced no mortgage loan defaults during the quarters or nine months ended September 30, 2014 and 2013. During 2013, we began evaluating and purchasing residential mortgage loans through the secondary market. We review each mortgage loan opportunity individually, considering both the value of the underlying property and the credit worthiness of the borrower. During the quarter and nine months ended September 30, 2014, we purchased residential mortgages through the secondary market totaling approximately $6,444,000 and $8,698,000, respectively. During the year ended December 31, 2013, we purchased residential mortgages through the secondary market totaling approximately $2,116,000. We are utilizing a third party servicer to administer these loans. 13 The Company owns certain investments in state-guaranteed receivables. These investments represent an assignment of the future rights to cash flows from lottery winners purchased at a discounted price. Payments on these investments are made by state run lotteries and guaranteed by the states. The state-guaranteed receivables are carried at their amortized cost basis on the balance sheet. At September 30, 2014 , the amortized cost and estimated fair value of state-guaranteed receivables, by contractual maturity, are summarized as follows: Amortized Fair Cost Value Due in one year or less $ 700,932 $ 710,359 Due after one year through five years 2,441,132 2,643,090 Due after five years through ten years 3,031,845 3,723,780 Due after ten years 1,722,321 2,429,809 Total $ 7,896,230 $ 9,507,038 The amortized cost of state-guaranteed receivables, by state, is summarized as follows: September 30, December 31, New York $ 3,678,700 $ 3,880,368 Massachusetts 1,950,887 1,927,350 Georgia 1,489,630 1,500,719 Pennsylvania 299,835 284,756 Texas 223,849 212,447 California 185,030 195,593 Ohio 68,299 83,874 Total $ 7,896,230 $ 8,085,107 Prior to the third quarter of 2013, the Company owned a $3,000,000 position in a Morgan Stanley market-indexed note, which paid 1% interest annually and matured in six years from the issue date. At maturity, the Company would have participated at 110% of any increase in the Dow Jones Industrial Average since the purchase date, but were guaranteed against market-related downside risk. Accordingly, a portion of the investment was classified as a derivative and bifurcated for reporting purposes. The derivative portion, having a cost basis of $645,000 calculated at 21.5% of the total value of the purchase price of the note, was reported as an investment in derivative on the balance sheet. The remaining non-derivative portion of the note was reported within fixed maturities on the balance sheet. This derivative was marked-to-market through the income statement, with the change in value reported as a component of investment income on the income statement. This investment was sold during the third quarter of 2013 for $3,918 ,083, generating a realized gain of $918,083. This realized gain was partially offset by the reduction in investment income previously recognized that was associated with the removal of the mark-to-market adjustment. 14 Major categories of net investment income are summarized as follows: Quarter Ended September 30, Nine Months Ended September 30, 2014 2013 2014 2013 Fixed maturities $ 4,930,579 $ 4,874,638 $ 14,369,420 $ 14,480,549 Equity securities 58,733 50,970 186,211 100,701 Mortgage loans on real estate 391,596 264,056 1,048,296 816,454 Policy loans 121,585 121,699 356,962 357,789 State-guaranteed receivables 137,889 140,790 422,403 430,666 Gain (loss) on investment in derivative - ) - 2,400 Other 56,486 57,099 173,972 176,112 Gross investment income 5,696,868 5,268,652 16,557,264 16,364,671 Investment expenses 303,574 282,654 910,364 847,674 Net investment income $ 5,393,294 $ 4,985,998 $ 15,646,900 $ 15,516,997 NOTE 5 – Fair Values of Financial Instruments The fair value of a financial instrument is the estimated amount at which the instrument could be exchanged in an orderly transaction between knowledgeable, unrelated, willing parties, i.e., not in a forced transaction. The estimated fair value of a financial instrument may differ from the amount that could be realized if the security was sold in an immediate sale, e.g., a forced transaction. Additionally, the valuation of investments is more subjective when markets are less liquid due to the lack of market based inputs, which may increase the potential that the estimated fair value of an investment is not reflective of the price at which an actual transaction would occur. The Company holds fixed maturities and equity securities that are measured and reported at fair market value on the balance sheet. The Company is also required to disclose fair value estimates for other financial instruments not required to be carried at market value on the balance sheet. The Company determines the fair market values of its financial instruments based on the fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value, as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The unobservable inputs reflect the Company’s own assumptions about the inputs that market participants would use. The Company has categorized its financial instruments, based on the priority of the inputs to the valuation technique, into the three-level fair value hierarchy. If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. A review of fair value hierarchy classifications is conducted on a quarterly basis. Changes in the valuation inputs, or their ability to be observed, may result in a reclassification for certain financial assets or liabilities. Reclassifications impacting Level 3 of the fair value hierarchy are reported as transfers in/out of the Level 3 category as of the beginning of the period in which the reclassifications occur. 15 Valuation of Investments Reported at Fair Value in Financial Statements The Company’s Level 1 investments include equity securities that are traded in an active exchange market, as well as one U.S. agency equity security whose value is set by government statute. The Company’s Level 2 investments include fixed maturities with quoted prices that are traded less frequently than exchange-traded instruments or instruments whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes the majority of our fixed maturities, where fair values are obtained from a nationally recognized, third-party pricing service. The Company’s Level 3 investments include financial instruments whose value cannot be obtained through a pricing service and must be determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. This category currently includes one private equity investment where independent pricing inputs were not able to be obtained. For the fixed maturities that may fall within this level, the Company utilizes the assistance of its third-party investment advisor to estimate the fair value based on non-binding broker quotes and internal models using unobservable assumptions about market participants. For the private equity investment, the Company establishes fair value based on the most recent trading activity as well as a review of the underlying financial statements of the entity. The Company’s Level 3 segment also included the investment in derivative related to the bifurcated equity-indexed portion of a market-indexed note prior to its sale during the third quarter of 2013. The value of the derivative portion of this investment was derived from an option pricing model that utilizes the Dow Jones Industrial Average as of the measurement date compared to the strike price in the note, along with various other market assumptions including those regarding volatility and dividend yields. 16 The following table presents the Company’s fair value hierarchy for those financial instruments measured and reported at fair value on a recurring basis as of September 30, 2014 and December 31, 2013. September 30, 2014 Level 1 Level 2 Level 3 Total Fixed maturities: U.S. government obligations $ - $ 30,699,904 $ - $ 30,699,904 States and political subdivisions - 43,894,559 - 43,894,559 Corporate - 228,938,616 - 228,938,616 Foreign - 65,503,200 - 65,503,200 Asset-backed securities - 1,628,992 - 1,628,992 Mortgage-backed securities: Commercial MBS - 8,222,163 - 8,222,163 Residential MBS - 43,636,077 - 43,636,077 Total fixed maturities $ - $ 422,523,511 $ - $ 422,523,511 Equity securities: U.S. agencies $ 707,900 $ - $ - $ 707,900 Mutual funds 343,053 - - 343,053 Corporate common stock 5,358,274 - 384,000 5,742,274 Total equity securities $ 6,409,227 $ - $ 384,000 $ 6,793,227 December 31, 2013 Level 1 Level 2 Level 3 Total Fixed maturities: U.S. government obligations $ - $ 34,575,791 $ - $ 34,575,791 States and political subdivisions - 42,994,764 - 42,994,764 Corporate - 227,942,974 - 227,942,974 Foreign - 57,646,352 - 57,646,352 Asset-backed securities - 2,787,370 - 2,787,370 Mortgage-backed securities: Commercial MBS - 4,413,720 - 4,413,720 Residential MBS - 47,548,134 - 47,548,134 Total fixed maturities $ - $ 417,909,105 $ - $ 417,909,105 Equity securities: U.S. agencies $ 687,000 $ - $ - $ 687,000 Mutual funds 319,639 - - 319,639 Corporate common stock 4,427,694 - 384,000 4,811,694 Total equity securities $ 5,434,333 $ - $ 384,000 $ 5,818,333 17 The following table provides a summary of changes in fair value of our Level 3 financial instruments reported at fair value for the quarters and nine months ended September 30, 2014 and 2013. Quarter Ended September 30, 2014 Corporate Investment Common in Corporate Foreign Stock Derivative Total Beginning balance $ - $ - $ 384,000 $ - $ 384,000 Transfers into Level 3 - Transfers out of Level 3 - Purchases - Sales - Total gains or losses: Included in earnings - Included in other comprehensive income - Ending balance $ - $ - $ 384,000 $ - $ 384,000 Quarter Ended September 30, 2013 Corporate Investment Common in Corporate Foreign Stock Derivative Total Beginning balance $ 1,890,000 $ 1,995,000 $ 384,000 $ 885,600 $ 5,154,600 Transfers into Level 3 - Transfers out of Level 3 ) - - - ) Purchases 2,001,500 - - - 2,001,500 Sales ) ) - ) ) Total gains or losses: Included in earnings - - - ) ) Included in other comprehensive income ) ) - - ) Ending balance $ 1,955,000 $ 1,882,500 $ 384,000 $ - $ 4,221,500 18 Nine Months Ended September 30, 2014 Corporate Investment Common in Corporate Foreign Stock Derivative Total Beginning balance $ - $ - $ 384,000 $ - $ 384,000 Transfers into Level 3 - Transfers out of Level 3 - Purchases - Sales - Total gains or losses: Included in earnings - Included in other comprehensive loss - Ending balance $ - $ - $ 384,000 $ - $ 384,000 Nine Months Ended September 30, 2013 Corporate Investment Common in Corporate Foreign Stock Derivative Total Beginning balance $ 3,834,470 $ - $ 384,000 $ 642,600 $ 4,861,070 Transfers into Level 3 - Transfers out of Level 3 ) - - - ) Purchases 4,001,500 2,025,000 - - 6,026,500 Sales ) ) - ) ) Total gains or losses: Included in earnings - - - 2,400 2,400 Included in other comprehensive income ) ) - - ) Ending balance $ 1,955,000 $ 1,882,500 $ 384,000 $ - $ 4,221,500 The Company experienced no transfers between Level 1 and Level 2 during the quarters or nine months ended September 30, 2014 or 2013. The Company experienced no transfers between Level 2 and Level 3 during the quarter or nine months ended September 30, 2014. The Company experienced one transfer of a corporate fixed maturity from Level 3 to Level 2 during the quarter ended September 30, 2013. The Company had five corporate fixed maturities that transferred from Level 3 to Level 2 during the nine months ended September 30, 2013. Transfers in and/or outof Level 3 are primarily attributable to changes in the availability of market observable information and re-evaluation of the observability of pricing inputs. The unrealized gains (losses) on Level 3 investments, other than the investment in derivative, are recorded as a component of accumulated other comprehensive income (loss), net of tax, in accordance with required accounting for our available-for-sale portfolio. The unrealized gains (losses) on the investment in derivative are reported in earnings as a component of investment income. Financial Instruments Disclosed, but not Carried, at Fair Value The following disclosure presents the carrying values and estimated fair values of the Company’s financial instruments disclosed, but not carried, at fair value as of September 30, 2014 and December 31, 2013, and the level within the fair value hierarchy at which such assets and liabilities are measured on a recurring basis . The fair values for insurance contracts other than investment-type contracts are not required to be disclosed. The estimated fair value amounts have been determined using available market information and appropriate valuation methodologies. However, considerable judgment was required to interpret market data to develop these estimates. Accordingly, the estimates are not necessarily indicative of the amounts which could be realized in a current market exchange. The use of different market assumptions or estimation methodologies may have a material effect on the fair value amounts. 19 September 30, 2014 Carrying Fair Amount Value Level 1 Level 2 Level 3 Assets: Mortgage loans on real estate: Commercial $ 12,614,183 $ 13,375,610 $ - $ - $ 13,375,610 Residential 12,018,889 14,349,457 - - 14,349,457 Policy loans 6,660,986 6,660,986 - - 6,660,986 State-guaranteed receivables 7,896,230 9,507,038 - 9,507,038 - Other invested assets 3,311,580 3,311,580 - - 3,311,580 Cash and cash equivalents 11,743,411 11,743,411 11,743,411 - - Accrued investment income 4,391,287 4,391,287 - - 4,391,287 Cash value of company-owned life insurance 12,166,351 12,166,351 - - 12,166,351 Liabilities: Policyholder deposits (Investment-type contracts) 53,599,935 53,898,216 - - 53,898,216 Policy claims 2,811,794 2,811,794 - - 2,811,794 Obligations under capital leases 647,265 647,265 - - 647,265 Notes payable 2,665,507 2,665,711 - - 2,665,711 December 31, 2013 Carrying Fair Amount Value Level 1 Level 2 Level 3 Assets: Mortgage loans on real estate: Commercial $ 15,478,188 $ 16,128,845 $ - $ 16,128,845 $ - Residential 3,123,534 3,273,306 - 3,273,306 - Policy loans 6,674,887 6,674,887 - - 6,674,887 State-guaranteed receivables 8,085,107 9,392,660 - 9,392,660 - Other invested assets 3,181,182 3,181,182 - - 3,181,182 Cash and cash equivalents 4,143,291 4,143,291 4,143,291 - - Accrued investment income 5,191,253 5,191,253 - - 5,191,253 Cash value of company-owned life insurance 11,808,248 11,808,248 - - 11,808,248 Liabilities: Policyholder deposits (Investment-type contracts) 53,476,853 53,396,538 - - 53,396,538 Policy claims 3,672,474 3,672,474 - - 3,672,474 Obligations under capital leases 943,488 943,488 - - 943,488 Notes payable 3,031,942 3,033,122 - - 3,033,122 20 The following methods and assumptions were used in estimating the fair value disclosures for financial instruments in the accompanying financial statements and notes thereto: Mortgage loans on real estate: The fair values for mortgage loans are estimated using discounted cash flow analyses. For commercial mortgage loans, the discount rate was assumed to be the interest rate of the last commercial mortgage acquired by the Company. For residential mortgage loans, the discount rate was assumed to be the average yield on recent purchases less an expense factor. These investment fair values were moved from Level 2 to Level 3 in the fair value hierarchy during 2014 given the expansion of our residential mortgage loans and the unobservable inputs used to determine those fair values. State-guaranteed receivables : The fair values for state-guaranteed receivables are estimated using discounted cash flow analyses, using the average Citigroup Pension Liability Index in effect at the end of each period . Cash and cash equivalents : The carrying amounts reported for these financial instruments approximate their fair values given the highly liquid nature of the instruments. Cash value of company-owned life insurance: The carrying values and fair values for these policies are based on the current cash surrender values of the policies. Investment-type contracts: The fair value for liabilities under investment-type insurance contracts (accumulation annuities) is calculated using a discounted cash flow approach. Cash flows are projected using actuarial assumptions and discounted to the valuation date using risk-free rates adjusted for credit risk and the nonperformance risk of the liabilities. Notes payable: The fair values for notes payable on commercial loans with fixed interest rates are estimated using discounted cash flow analyses, assuming current interest rate assumptions for similar borrowings based on information gathered from market loan brokers. The fair value for notes payable with floating interest rates and promissory notes approximate the unpaid principal balances on such notes. Policy loans, other invested assets, accrued investment income, policy claims and obligations under capital leases: The carrying values of these instruments approximate their fair values and are disclosed in Level 3 of the hierarchy. NOTE 6 - Earnings per Sh are Earnings per share of common stock were computed based on the weighted average number of common shares outstanding during each period. The weighted average number of shares outstanding for the quarters ended September 30, 2014 and 2013 were 1,125,247 and 1,135,559, respectively. The weighted average number of shares outstanding for the nine months ended September 30, 2014 and 2013 were 1,127,006 and 1,139,164, respectively. 21 NOTE 7 - Segment Data The Company operates in four segments as shown in the following table. All segments include both individual and group insurance. Identifiable revenues, expenses and assets are assigned directly to the applicable segment. Net investment income, realized gains and losses, and invested assets are generally allocated to the insurance and the corporate segments in proportion to policy liabilities and stockholders' equity, respectively. Certain assets, such as property and equipment and leased property under capital leases, are allocated between the administrative and financial services segment and the corporate and other segment. Investors Heritage Financial revenue and income associated with credit administrative services is assigned to the administrative and financial services segment, along with fees relative to third party administrative services. Any remaining revenue and income is assigned to the corporate and other segment. Results for the parent company, Investors Heritage Printing, At Need Funding and Heritage Funding, after elimination of intercompany amounts, are allocated to the corporate and other segment. Quarter Ended September 30, Nine Months Ended September 30, Revenue: Preneed and burial products $ 12,737,829 $ 13,121,547 $ 36,329,237 $ 38,382,769 Traditional and universal life products 5,456,879 9,318,715 15,554,141 23,448,640 Administrative and financial services 275,076 282,157 901,085 925,669 Corporate and other 234,948 ) 775,115 584,789 Total revenue $ 18,704,732 $ 22,678,538 $ 53,559,578 $ 63,341,867 Pre-tax income (loss) from operations: Preneed and burial products $ 487,638 $ 555,869 $ 128,924 $ 563,079 Traditional and universal life products 687,998 2,353,229 969,175 953,650 Administrative and financial services 90,797 95,649 204,706 224,467 Corporate and other ) ) 185,162 ) Total pre-tax income (loss) $ 1,262,732 $ 2,783,989 $ 1,487,967 $ 1,690,812 Included in the Corporate and other revenue and pre-tax income above and as a component of other income in the consolidated income statement for the nine months ended September 30, 2014 is $141,907 of net life insurance proceeds received under a company-owned life insurance policy upon the death of a former board member. At September 30, 2013, the Company’s death and other benefits included an additional amount totaling $2,069,169 relative to a comparison of our life insurance policies against the Social Security Death Master File. This comparison was performed in compliance with a recently enacted Kentucky state law which follows a model law adopted by the National Conference of Insurance Legislators. This amount primarily affects the traditional and universal life segment, along with a much smaller impact on the final expense portion of the preneed and burial segment. The Company is in the process of researching the potential matches to determine that a valid claim exists, to locate beneficiaries and to pay benefits accordingly. NOTE 8 – Federal Income Taxes The provision for federal income taxes is based on the estimated effective annual tax rate. Deferred taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Income before federal income taxes differs from taxable income principally due to the dividends-received deduction; the 404(k) dividend deduction; the small life insurance company tax deduction; and non-taxable effects of company-owned life insurance premiums, cash value growth, and death benefit proceeds. 22 We file U.S. federal income tax returns and income tax returns in various state jurisdictions.Our 2011 through 2013 U.S. federal tax years remain subject to income tax examination by tax authorities. We have no known uncertain tax benefits within our provision for income taxes. In addition, we do not believe the Company will be subject to any penalties or interest relative to any open tax years and, therefore, have not accrued any such amounts. However, should such a circumstance arise, it is our policy to classify any interest and penalties (if applicable) as income tax expense in the financial statements. NOTE 9 – Other Comprehensive Income (Loss) The following tables present the pretax components of the Company’s other comprehensive income (loss), and the related income tax expense (benefit) for each component, for the quarters and nine months ended September 30, 2014 and 2013. Quarter Ended September 30, 2014 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive loss: Change in net unrealized gains on available-for-sale securities: Unrealized holding losses arising during period $ ) $ ) $ ) Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs 126,140 42,887 83,253 Net unrealized losses on investments ) ) ) Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 97,604 33,185 64,419 Total other comprehensive loss $ ) $ ) $ ) Quarter Ended September 30, 2013 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive loss: Change in net unrealized gains on available-for-sale securities: Unrealized holding losses arising during period $ ) $ ) $ ) Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs 128,198 43,589 84,609 Net unrealized losses on investments ) ) ) Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 193,161 65,675 127,486 Total other comprehensive loss $ ) $ ) $ ) 23 Nine Months Ended September 30, 2014 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive income: Change in net unrealized gains on available-for-sale securities: Unrealized holding gains arising during period $ 10,975,674 $ 3,603,731 $ 7,371,943 Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs ) ) ) Net unrealized gains on investments 10,061,161 3,420,794 6,640,367 Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 292,810 99,555 193,255 Total other comprehensive income $ 10,353,971 $ 3,520,349 $ 6,833,622 Nine Months Ended September 30, 2013 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive loss: Change in net unrealized gains on available-for-sale securities: Unrealized holding losses arising during period $ ) $ ) $ ) Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs 798,791 271,589 527,202 Net unrealized losses on investments ) ) ) Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 579,485 197,025 382,460 Total other comprehensive loss $ ) $ ) $ ) Realized gains and losses on the sales of investments are determined based upon the specific identification method and include provisions for other-than-temporary impairments where appropriate. 24 The change in the components of the Company’s accumulated other comprehensive income, net of tax, for the nine months ended September 30, 2014 and 2013 are as follows: Unrealized Gains Defined Accumulated (Losses) on Benefit Other Available-For-Sale Pension Comprehensive Securities Plan Income For the nine months ended September 30, 2014: Beginning balance $ 9,916,148 $ ) $ 6,751,991 Other comprehensive income before reclassifications 7,205,371 - 7,205,371 Amounts reclassified from accumulated other comprehensive income ) 193,255 ) Net current period other comprehensive income 6,640,367 193,255 6,833,622 Ending balance $ 16,556,515 $ ) $ 13,585,613 For the nine months ended September 30, 2013: Beginning balance $ 28,088,103 $ ) $ 22,539,724 Other comprehensive loss before reclassifications ) - ) Amounts reclassified from accumulated other comprehensive income ) 382,460 ) Net current period other comprehensive income (loss) ) 382,460 ) Ending balance $ 11,738,435 $ ) $ 6,572,516 The following table presents the pretax and the related income tax components of the amounts reclassified from the Company’s accumulated other comprehensive income to the Company’s consolidated statement of income for the quarters and nine months ended September 30, 2014 and 2013. Quarter Ended September 30, Nine Months Ended September 30, Reclassification Adjustments Unrealized gains on available-for-sale securities: Realized gains on sale of securities (a) $ 593,272 $ 2,418,806 $ 662,131 $ 2,496,063 Income tax expense (c) Net of tax 509,917 1,950,840 565,004 1,995,879 Defined benefit pension plan: Amortization of actuarial net loss (b) Income tax benefit (c) 33,185 65,675 99,555 197,025 Net of tax ) Total reclassifications for the period $ 445,498 $ 1,823,354 $ 371,749 $ 1,613,419 (a) These items appear within net realized gains on investments in the consolidated income statements. (b) These items are included in the computation of net periodic pension cost (see Note 10). (c) These items appear within federal income taxes in the consolidated income statements. 25 NOTE 10 – Employee Benefit Plans Investors Heritage Capital Corporation sponsors a noncontributory defined benefit pension plan. Benefits under this plan were curtailed for covered employees effective as of June 30, 2012, and no further benefits are being earned under this plan. The following table provides the components of our net periodic benefit cost: Quarter Ended September 30, Nine Months Ended September 30, Service cost $ - $ - $ - $ - Interest cost 261,263 167,180 783,791 501,540 Expected return on plan assets ) Recognized actuarial net loss 97,604 193,161 292,810 579,485 Net periodic pension cost $ 59,449 $ 62,195 $ 178,346 $ 186,587 We previously disclosed in our financial statements for the year ended December 31, 2013 that the Company expected to contribute $900,000 to our defined benefit pension plan during 2014. As of September 30, 2014, the Company had contributed $675,000 to the plan. 26 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations GENERAL Investors Heritage Capital Corporation is incorporated under the laws of the Commonwealth of Kentucky and wholly owns Investors Heritage Life Insurance Company, a life insurance company also incorporated under the laws of the Commonwealth of Kentucky. Investors Heritage Capital also wholly owns Investors Heritage Financial Services Group, Inc., a Kentucky insurance marketing company; Investors Heritage Printing, Inc., a Kentucky printing company that provides printing to Investors Heritage Life and other unaffiliated parties; is the sole member of At Need Funding, LLC, a Kentucky limited liability company that provides advance funding of funerals in exchange for the irrevocable assignment of life insurance policies from other nonaffiliated companies; and is the sole member of Heritage Funding, LLC, a limited liability company that was formed to invest in various business ventures but is currently dormant. Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, group term insurance sold through associations, and term life and reducing term life sold through financial institutions. In our preneed and burial product segment, we currently market the Legacy Gold and Heritage FX Final Expense products. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage FX Final Expense product was introduced during the third quarter of 2013 as a replacement for the Heritage Final Expense II product. The Heritage FX product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense product. The Heritage FX product is structured to allow increased production while mitigating surplus strain through the use of reinsurance. We also marketed our Heritage Advantage final expense product through a third party national master general agent distribution system with an established record and extensive experience in this market. However, in late-2013, we ceased marketing this product in order to limit the production volume to effectively manage the initial surplus strain associated with the product. Within our traditional and universal life products segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. Additionally, these products were re-priced effective January 1, 2013 to account for lower required valuation rates and the current economic environment. During 2013, Investors Heritage Life began assuming 75% of the risks on policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. 27 Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0-22. The policy is a term policy until age 25 at which time it automatically converts to a whole life policy with increased premium. Waiver of premium and guaranteed insurability option riders are also available. Initial coverage may be purchased in $5,000 increments from $5,000 to $20,000 per child, with single or annual payment options to age 25. At age 25, the policy becomes an annual pay plan. Investors Heritage Financial markets traditional insurance products through banks and other financial institutions. Investors Heritage Financial markets Investors Heritage Life products and continues to expand the portfolio of products available to our regular ordinary insurance agents by offering products of other unaffiliated companies. For a number of years, we have provided outlets for our agents with substandard business that Investors Heritage Life will not accept. Investors Heritage Financial has provided “second to die” policies, substandard life policies, larger term policies and health insurance products through other unaffiliated insurance companies. Investors Heritage Financial receives a fee for providing those services. We utilize a combination of yearly renewable term reinsurance and coinsurance to cede life insurance coverage in excess of our desired retention limits, which in most cases is $25,000 per life. Most of our business is written in the smaller face amount markets and, in the past, claims on larger-case ordinary business caused income fluctuations. This lower retention level has stabilized earnings fluctuations. The lowered retention was achieved by maintaining the established reinsurance treaties and adding additional yearly renewable term treaties for amounts between our desired net amount at risk and the previous retention of $100,000. Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have six TPA clients for which we provide tailored services to meet each client’s individual business needs. We have been able to perform our TPA services using our existing in-house resources. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our consolidated financial statements. 28 Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security; and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 5 to the consolidated financial statements. The majority of our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold approximately $384,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. 29 Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the consolidated financial statements in the period in which such revisions are made. Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the consolidated financial statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our consolidated financial statements. 30 During 2012, the Company restructured its employee benefit plans. Effective June 30, 2012, the Company ceased all future benefit accruals and compensation increases under the IHCC Employee Retirement Plan, although participants can continue to earn vesting credit towards their plan benefit subsequent to June 30, 2012. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. The Company also amended the IHCC Retirement Savings Plan and Trust (the “Old 401(k) Plan”), under which, effective June 30, 2012, participants in the Old 401(k) Plan are no longer eligible to elect to defer and contribute compensation earned to the Old 401(k) Plan; the Company will not make any matching contributions to the Old 401(k) Plan; and the Old 401(k) Plan will not accept rollover contributions. The Company adopted a new traditional 401(k) retirement plan, the IHCC 401(k) Retirement Plan (the “Retirement Plan”). Employees are eligible to participate in the Retirement Plan on the first day of employment. Under the Retirement Plan, the Company matches employee contributions dollar for dollar up to 4% of employee compensation deferrals. Employees who have met certain employment criteria may also be eligible to receive an additional allocation after the end of each plan year. The Retirement Plan became effective January 1, 2012. We expect these changes in our employee benefit plans to mitigate future uncertainty with respect to defined benefit pension plans while also maintaining a competitive benefit package for our employees. We previously disclosed in our financial statements for the year ended December 31, 2013 that we expected to contribute $900,000 to our defined benefit pension plan during 2014. As of September 30, 2014, the Company had contributed $675,000 to the plan. New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for revenue recognition that identifies the accounting treatment for an entity’s contracts with customers. Certain contracts, including insurance contracts, are specifically excluded from this guidance. This guidance is effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. We have not yet adopted this guidance, but it is not expected to have a material impact on our financial position, cash flows or results of operations. In August 2014, the FASB issued guidance that requires management to evaluate whether there are concerns or events that raise substantial doubt about the entity's ability to continue as a going concern within one year after the date the financial statements are issued. Disclosures are required when certain criteria are met. This guidance is effective for annual periods ending after December 15, 2016 and for annual periods and interim periods thereafter. We have not yet adopted this guidance, but it is not expected to have a material impact on the consolidated financial statements. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. INVESTMENTS, LIQUIDITY AND CAPITAL RESOURCES Investments Investors Heritage Life maintains a sound, conservative investment strategy. At September 30, 2014 and December 31, 2013, 89.6% and 90.8%, respectively, of invested assets consisted of fixed income securities. At September 30, 2014 and December 31, 2013, Investors Heritage Life’s fixed income investments were 99.0% and 96.0% investment grade, respectively, as rated by Standard & Poor’s. 31 We have reviewed our investment portfolio and do not believe that there are any securities that are other-than-temporarily impaired at September 30, 2014. None of Investors Heritage Life’s fixed income assets are in default and there has been no material change in the distribution of its fixed income portfolio. We recorded no other-than-temporary impairment charges in the consolidated statements of income during the quarters or nine months ended September 30, 2014 or 2013. We continuously monitor the investment risk within our portfolio, including the risk associated with subprime lending with our CMO investments. As of September 30, 2014, we have no assets that have direct subprime exposure. Additionally, we have no Alt-A bond exposure within our current holdings. During the second quarter of 2013, we entered into an investment advisory agreement to purchase common and preferred stocks in stable areas within the real estate sector. The investment advisor has a history of strong performance within these markets. The majority of these funds have been invested in a diversified assortment of regularly traded, exchange listed common stocks. As of September 30, 2014, the largest individual stock position within this group is approximately $262,000. We believe the unrealized losses associated with our common stocks are temporary in nature given the credit quality of the issuers. We believe that these investments will generate positive future results by providing a slightly increased and fully managed exposure to equity markets. Additionally, Investors Heritage Life engages in commercial and residential mortgage lending. As of September 30, 2014, 51.2% of these investments were in commercial properties. Our commercial mortgage loans and certain residential mortgage loans are either originated in-house or through two mortgage brokers, are secured by first mortgages on the real estate and generally carry personal guarantees by the borrowers. Loan to value ratios of 80% or less and debt service coverage from existing cash flows of 115% or higher are generally required. We minimize credit risk in our mortgage loan portfolio through various methods, including stringently underwriting the loan request, maintaining small average loan balances, and reviewing larger mortgage loans on an annual basis. During the third quarter of 2013, we began evaluating and purchasing residential mortgage loans through the secondary market. We review each mortgage loan opportunity individually, considering both the value of the underlying property and the credit worthiness of the borrower. These loans are typically purchased at a discount to their unpaid principal balance. During the quarter and nine months ended September 30, 2014, we purchased residential mortgages through the secondary market totaling approximately $6,444,000 and $8,698,000, respectively. We are utilizing a third party servicer to administer these loans. We currently anticipate evaluating and making additional residential mortgage loan investments assuming they meet our investment goals and criteria. At September 30, 2014 and December 31, 2013, mortgage loans comprised 5.2% and 4.0%, respectively, of invested assets. As of September 30, 2014, Investors Heritage Life had no non-performing mortgage loans, which would include loans past due 180 days or more, loans in process of foreclosure, restructured loans and real estate acquired through foreclosure. We own certain investments in state-guaranteed receivables. These investments represent an assignment of the future rights to cash flows from lottery winners purchased at a discounted price. Payments on these investments are made by state run lotteries and guaranteed by the states. As these payment streams are secured by the states themselves, a key function of our due diligence is the assessment of the states’ ability to meet these obligations. Additionally, each state generally withholds income tax from each payment for which we must file for reimbursement of such tax annually. We carry the state-guaranteed receivables at their amortized cost basis on the balance sheet. As of September 30, 2014, we held approximately $7,896 ,000 in state-guaranteed receivables, with the largest concentrations in the states of New York, Massachusetts and Georgia totaling approximately $3,679
